Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The filing and approval of the electronic Terminal Disclaimer obviates the grounds of Double Patenting of this current application with the parent patents.
As per independent claims 1, 8, and 15, generally, the prior art of record, United States Patent Application Publication No. US 20080172366 A1 to Hannel et al. which shows a query interface to policy server; United States Patent No. 6,408,366 to Schneider et al. which shows distributed administration of access to information; United States Patent No. 7,945,652 to Tsao et al which shows display multi-layers list item in web-browser with supporting of concurrent multi-users; United States Patent Application Publication No. US 20180375886 A1 to Kirti et al. which shows techniques for monitoring privileged users and detecting anomalous activities in a computing environment; and United States Patent Application Publication No. US 20170126686 A1 to Totov which shows a system and method for managed access to electronic content, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “providing a second member of the data exchange with a set of rights with respect to listing; and limiting, by a processing device, access for the second member to a portion of the shared data that is less than all of the database referenced by the listing based on the set of rights of the second member with respect to the listing”; claim 8: “provide a second member of the data exchange with a set of rights with respect to listing; and limit, by the processing device, access for the second member to a portion of the shared data that is less than all of the database referenced by the listing based on the set of rights of the second member with respect to the listing”; claim 15: “provide a second member of the data exchange with a set of rights with respect to listing; and limit, by the processing device, access for the second member to a portion of the shared data that is less than all of the database referenced by the listing based on the set of rights of the second member with respect to the listing”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 17/237416, filed 04/22/2021, now U.S. Patent No. 11,190,524 which is a continuation of 17/027863, filed 09/22/2020, now U.S. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2021 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 11,190,524, United States Patent No. 10,999,288, and United States Patent No. 10,798,100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431